Title: To John Adams from Thomas Terry Davis, 10 February 1800
From: Davis, Thomas Terry
To: Adams, John



Sir.
Philadelphia Feby 10th 1800

By the Treaty of peace between the United States and the Indian Tribes North West of the River Ohio:—The Indians by an article in that Treaty was to give up all the white persons who were then prisoners with them. This article has been illy executed on their part: For they still retain white persons who were taken prisoners by them—
I Know of one instance: And have been informed of several—
Abraham Sharpe who lives in a few miles of me in the County of Mercer State of Kentucky has a Daughter with them: all his endeavors to regain her has been in vain.Capt. John Harberson who went several times into the Indian Nation for the Children of Capt. English who were not brought to Greenville according to Treaty informs me he saw and heard of about Thirty persons, who were retained by the Indians:—He has fortunately obtained both the Children he was after but it was by Stratagem & at great Hazard. I wrote to the Secretary of War on this subject last Winter and he promised to attend to it, but I have not heard anything more about it: I fear he has forgot it. If Sir you can adopt a plan that will induce the Indians to comply with the Treaty so as to cause the dilivery of those unfortunate people you will bestow lasting favors on their friends.
Accept the assurances of esteem from / your obt. sevt.

Tho. T. Davis